OPINION — AG — IF A SCHOOL DISTRICT, BY A MAJORITY VOTE, ELECTS TO BE SUPERVISED BY A COUNTY SUPERINTENDENT OF A COUNTY IN WHICH PART OF THE TERRITORY OF THE SCHOOL DISTRICT IS LOCATED, SUCH SCHOOL DISTRICT WOULD BECOME A FISCAL PART OF SAID COUNTY AND WOULD PARTICIPATE IN ITS COUNTY APPORTIONMENTS. CITE: 68 Ohio St. 1961 827 [68-827], 47 Ohio St. 1961 866 [47-866], 68 Ohio St. 1961 1181 [68-1181], 70 Ohio St. 1961 4-5 [70-4-5], 70 Ohio St. 1961 4-41 [70-4-41], 70 Ohio St. 1961 4-42 [70-4-42], (W. J. MONROE)